Citation Nr: 0835141	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  07-06 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a psychiatric disorder on a direct causation 
basis.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a right knee disorder.

3.  Entitlement to service connection for a left hip 
disorder, to include as secondary to a right knee disorder.

4.  Entitlement to service connection for a lumbosacral spine 
disability, to include as secondary to a right knee disorder.

5.  Entitlement to service connection for depression as 
secondary to a right knee disorder.




REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to 
November 1975 and from November 1977 to August 1979.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which determined that new and 
material evidence had not been submitted sufficient to reopen 
claims of entitlement to service connection for schizophrenia 
(claimed as a psychiatric disorder) and a right knee 
condition.  The RO also denied entitlement to service 
connection for a left hip condition, lumbar strain/sprain 
with peripheral pain, and depression.

With regard to the claim to reopen the matter involving 
entitlement to service connection for a psychiatric disorder, 
the Board has recharacterized the issue on appeal as it 
appears on the cover page of the instant decision, to 
specifically limit consideration on a direct causation basis.  
As will be explained in greater detail below, the veteran 
essentially raises the same argument and theory of 
entitlement as was previously considered and denied by the 
Board in May 2002.  The Board must address the issue of 
whether new and material evidence has been submitted because 
it determines the Board's jurisdiction to reach the 
underlying claim and to adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  The claim for depression has been 
considered separately as the veteran argues for an award of 
compensation on a secondary causation basis.

The veteran presented testimony before the Board in June 
2008.  The transcript has been associated with the claims 
folder.  

The issue of whether new and material evidence has been 
received sufficient to reopen the claim of entitlement to 
service connection for a right knee disorder, as well as the 
claims for service connection for a left hip condition, 
lumbar strain/sprain with peripheral pain, and depression as 
secondary to a right knee disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  The Board denied the veteran's claim of entitlement to 
service connection for a psychiatric disorder, to include 
post-traumatic stress disorder (PTSD), when it issued an 
unappealed decision in May 2002.  

3.  Evidence submitted since the May 2002 Board decision, 
when considered with previous evidence of record does not 
relate to an unestablished fact necessary to substantiate the 
claim and does not raise the possibility of substantiating 
the claim of entitlement to service connection for a 
psychiatric disorder on a direct causation basis.


CONCLUSION OF LAW

Evidence received since the final May 2002 decision wherein 
the Board denied the veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder, to 
include PTSD, is not new and material, and the veteran's 
claim of entitlement to service connection for a psychiatric 
disorder on a direct causation basis is not reopened.  38 
U.S.C.A. §§ 5108, 7103(a), 7104(b) (West 2002); 38 C.F.R. 
§§ 3.156, 20.1105 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim.  Proper notice should inform the 
claimant of what subset of the necessary information or 
evidence, if any, the claimant is to provide, and of what 
subset of the necessary information or evidence, if any, the 
VA will attempt to obtain.  Additionally, proper notice 
should invite the claimant to submit any other evidence he or 
she possesses that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The United States Court of Appeals for Veteran's Claims 
(Court) issued a decision in Kent v. Nicholson, 20 Vet. App. 
1 (2006), which held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim, and must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the service connection.  In that regard, the Court noted that 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service-
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  

The Court further stated that in the context of a claim to 
reopen, the VCAA requires the Secretary to look at the bases 
for the denial in the prior decision and to respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.

In the instant case, the VCAA letter was sent to the veteran 
in November 2007, after the decision on appeal was issued.  
However, it was not prejudicial to the veteran as 
insufficiency in the timing or content of VCAA notice is 
harmless if the errors are not prejudicial to the claimant.  
Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) 
(VCAA notice errors are reviewed under a prejudicial error 
rule); see also Sanders, supra.  

In this regard, the November 2007 letter, notified the 
veteran of: the information or evidence necessary to 
substantiate the claim based on the submission of new and 
material evidence, to include the reason for the prior 
denial; the necessary information or evidence, if any, the 
claimant was to provide; and the necessary information or 
evidence, if any, the VA will attempt to obtain.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The statements of the veteran and his representative made to 
the RO and under oath before the Board in June 2008, clearly 
show the veteran has been made aware of the reasons for the 
prior denial and that in order to reconsider his claim, he 
must submit new and material evidence showing that his 
psychiatric disorder was related to those facts.  Further, 
the veteran has had ample time and opportunity to submit 
evidence and/or information in support of his claim.

Thus, any procedural defect in notice does not constitute 
prejudicial error in this case because of evidence of actual 
knowledge on the part of the veteran and other documentation 
in the claims file reflecting such notification that a 
reasonable person could be expected to understand what was 
needed to substantiate the claim.  See Sanders, supra. 

The veteran was notified of the evidence necessary to 
establish a disability rating and effective date in April 
2006.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
veteran's service medical and personnel records, post-service 
VA treatment records, and reports of VA examination. 

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.   

There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Pelegrini, supra; 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the claimant.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran seeks to reopen a claim of entitlement to service 
connection for a psychiatric disorder on a direct causation 
basis, an issue last finally denied by the Board in May 2002.  

As a general rule, a decision by the Board is final unless 
the Chairman of the Board orders reconsideration of the 
decision.  See 38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1100(a); 
see also 38 U.S.C.A. § 7111(a) (a decision by the Board is 
subject to revision on the grounds of clear and unmistakable 
error (CUE)).  When the Board affirms a determination of the 
RO, that determination is subsumed by the final appellate 
decision.  See 38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1104.  

Once the Board's decision becomes final, absent submission of 
new and material evidence, the claim may not be reopened or 
readjudicated by the VA.  See 38 U.S.C.A. § 5108.  In the 
instant case, the veteran did not file a motion for 
reconsideration or a claim for CUE.  Therefore, the Board's 
May 2002 decision is final and is not subject to revision on 
the same factual basis.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§§ 3.104 (a), 3.156, 20.302, 20.1103.  However, if new and 
material evidence is presented or secured with regard to a 
claim that was disallowed, the Board must reopen the claim 
and review the former disposition of the claim.  See 
38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 3.156, 20.1105. 

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a veteran 
seeks to reopen a final decision, the first inquiry is 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  

For applications filed after August 29, 2001, as was the 
application to reopen the claim in this case, new and 
material evidence means evidence not previously submitted to 
agency decision makers; which relates, either by itself or 
when considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

By way of a January 1992 rating decision, the RO denied 
entitlement to service connection for schizophrenia and PTSD 
on the basis that there was no current evidence of 
schizophrenia, and no showing of a psychiatric condition in 
service or within one year from separation from service.  The 
RO additionally determined that the veteran's stressors 
(witnessing the murder of a Korean by his platoon sergeant 
and landing on rotting bodies) were not verified.  
The RO confirmed the denials in an October 1992 Hearing 
Officer decision, after the Chief of Information Services 
Support Branch at Fort Lewis, was unable to confirm the 
veteran's finding of dead bodies in 1979.  Confirmed rating 
decisions were also issued in February 1993, August 1993, and 
January 1995.  

In its May 2002 decision, the Board recharacterized the issue 
on appeal and denied service connection for an acquired 
psychiatric disorder, to include PTSD, on the basis that the 
veteran's psychiatric disorders began many years after 
service and were not the result of a disease or injury in 
service.  The Board additionally found no credible supporting 
evidence of the occurrence of the stressors the veteran 
claimed to cause his psychiatric disorder and PTSD 
(witnessing a murder of a Korean civilian and falling on 
decomposing bodies in the woods at Fort Lewis, Washington).  

Of record at the time of the May 2002 Board decision were the 
veteran's service medical records, which show that he was 
receiving counselling for depression in 1978.  In April 1978, 
the veteran reported being under pressure, having difficulty 
with his social life, having decreased appetite and sex 
drive, and being lonely.  The June 1979 Report of Medical 
History made in conjunction with separation was negative for 
psychiatric complaints.  The corresponding physical and 
psychiatric evaluation was similarly negative. 

A June 1991 VA examination report, as well as records of VA 
in-patient and outpatient treatment dated between 1991 and 
2000 show the veteran was variously diagnosed with cocaine 
dependence, PTSD, major depressive disorder, organic mood 
disorder, and depressive disorder.  The veteran repeatedly 
told VA treatment providers that his psychiatric disorder, to 
include PTSD, was the result of witnessing the murder of a 
Korean civilian while performing guard duties and landing on 
decomposing bodies while performed training exercises at Fort 
Lewis, as well as the suicide of his cousin.  

The veteran testified to these incidents before the RO in 
April 1992.  The Board would note at this juncture, that with 
regard to the murder stressor, the veteran indicated that it 
was not his platoon sergeant, but his non-commissioned 
officer that shot the Korean civilian.  He further testified 
that the officer carried the body into the woods.  He stated 
that he wrote up the incident and turned his statement over 
to the company clerk and never heard anything else.  He was 
then transferred out of the unit.  He concluded that since 
this time he had been using drugs to alleviate dreams of the 
incidents of service.

Evidence submitted subsequent to the May 2002 Board decision 
includes VA inpatient and outpatient treatment records dated 
from 1991 until 2006.  These records continue to show the 
veteran has been variously diagnosed with cocaine dependence, 
alcohol dependence, depressive disorder, psychosis, PTSD, 
paranoid schizophrenia, adjustment disorder, and personality 
disorder.  The veteran continued to report the incident 
involving the murder of a Korean civilian; however, various 
versions were relayed, to include a version in which the 
veteran was forced to bury the body, was threatened with a 
gun by his fellow officer to remain silent, had checked the 
civilian's identification before the incident, and had tried 
to befriend the civilian prior to the incident.

The veteran presented testimony before the Board in June 
2008.  He testified that he was patrolling the demilitarized 
zone (DMZ) in Korea, when he spotted a Korean civilian whom 
he confronted to check his pass.  He then stated that he was 
having difficulty communicating with the civilian when a 
"bird colonel," who had stepped off a helicopter the 
previous night, shot the man in the head.  The veteran next 
stated that he was forced to bury the body of the civilian 
and the officer disappeared after the incident.

As noted previously, the May 2002 Board decision denied 
service connection on the basis that the veteran's 
psychiatric disorders began many years after service and were 
not the result of a disease or injury in service.  The Board 
additionally found no credible supporting evidence of the 
occurrence of the stressors the veteran claimed to cause his 
psychiatric disorder and PTSD.  

In the instant case, the veteran's representative argues that 
the veteran's June 2008 testimony is sufficient to reopen his 
claim as it contributes to a more complete picture of the 
circumstances surrounding the origin of the veteran's 
psychiatric disorder; however, the Board does not agree.

While the veteran is no longer claiming PTSD, and no longer 
makes reference to the stressor at Fort Lewis, he is still 
arguing that his psychiatric disorders were caused by 
witnessing the murder of the Korean civilian.  Though he has 
presented various versions of the stressor from the inception 
of his claim in 1991, to include the most recent addition of 
the "bird colonel" as the shooter, despite his assertions 
to the contrary, the veteran has not submitted new or 
material evidence which verifies the claimed stressful 
incident.  

Essentially, the evidence submitted since the last final 
denial does nothing but reiterate the veteran's prior 
contentions: that he witnessed the murder of a Korean 
civilian, that he began using drugs to forget the incident, 
and that he has had psychiatric problems as a result.  These 
are essentially the same contentions raised in the 1992 
rating decision, and considered by the Board in May 2002.  

While the Board recognizes the sincerity of the veteran's 
beliefs with regard to his psychiatric disorders, these 
beliefs are simply a reiteration of the arguments raised 
before the Board in 2002.  Such evidence is not new, in that 
it is merely duplicative or cumulative of evidence considered 
previously.  Thus, to the extent that the medical evidence of 
record received since the 2002 Board decision could be deemed 
new, it is not material to the issue at hand as it does not 
relate to an unestablished fact necessary to substantiate the 
claim.  

In light of the above, the veteran's claim of entitlement to 
service connection for a 
psychiatric disorder on a direct causation basis is not 
reopened, and the appeal is denied.  See 38 C.F.R. 
§ 3.156(a).  




ORDER

As new and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for a 
psychiatric disorder on a direct causation basis, the benefit 
sought on appeal is denied.  


REMAND

The veteran has also filed claims of entitlement to service 
connection for a left hip condition, lumbar strain/sprain 
with peripheral pain, and depression as secondary to a right 
knee disorder.  He also asserts that he has submitted new and 
material evidence sufficient to reopen the claim of 
entitlement to service connection for a right knee disorder.  

The Board has determined that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration of these claims will be deferred and this case 
remanded for action as described below.

A remand is necessary to obtain VA outpatient treatment 
records from the Bath VA Medical Center (VAMC).  The Board 
notes that in an April 2008 letter, the veteran's 
representative notified the RO that approximately 210 pages 
of treatment records for the veteran dated between November 
7, 2007, and March 3, 2008, were available but not associated 
with the veteran's file.  During the veteran's June 2008 
Board hearing, he specifically testified that he was treated 
at the Bath VAMC for his knees, back, and hip.  Transcript at 
33.  The records have not been associated with the claims 
folder.  Such must be obtained upon remand.  38 C.F.R. 
§ 3.159(c)(2). 

Ongoing VA medical records pertinent to the issues on appeal 
should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); 
see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).

As adjudication of the veteran's claim for entitlement to 
service connection for depression as secondary to a right 
knee disorder is dependent upon the outcome of the claim for 
entitlement to service connection for a right knee disorder, 
and the matter involving that claim is being remanded, the 
claim involving depression must also be remanded.  The Board 
finds that the veteran's claims are inextricably intertwined, 
and therefore will be addressed together.  Harris v. 
Derwinski, 1. Vet. App. 180 (1991).

Finally, upon Remand the RO should ensure that all due 
process requirements are met, to include ordering additional 
VA examinations if necessary.  The RO should also give the 
veteran another opportunity to present information and/or 
evidence pertinent to the claims on appeal.  Finally, the RO 
should ensure that it provides the veteran with notice that 
meets the requirements of the Court's decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should ensure that all due 
process requirements are met under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), to include providing the 
veteran with notice that meets the 
requirements of the Court's decisions in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The RO 
should also give the veteran another 
opportunity to present information and/or 
evidence pertinent to the claims on 
appeal.  

2.  The RO should contact the 
Philadelphia, Lebanon, and Coatesville 
VAMCs and obtain any outstanding records 
of ongoing treatment of the veteran for 
the claimed disabilities.  All responses 
to the request for records must be 
clearly delineated in the claims folder.   

3.  The RO should contact the Bath VAMC 
and obtain treatment records of the 
veteran for the claimed disabilities 
dated between November 7, 2007, and March 
3, 2008.  All responses to the request 
for records must be clearly delineated in 
the claims folder.   

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
including ordering VA examinations, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  

5.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case that includes clear reasons and 
bases for all determinations and affords 
them an appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this remand is to assist the veteran with the 
development of his claims.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA 
examinations, is both critical and appreciated.  The veteran 
is also advised that failure to report for any scheduled 
examination may result in the denial of a claim.  38 C.F.R. 
§ 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals









 Department of Veterans Affairs


